         Case 1:19-cv-02514-KBJ Document 2-3 Filed 08/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

        Plaintiff,

 v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States and in his individual      Case No.
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

        Defendants.


                                    [PROPOSED] ORDER

              Upon consideration of Plaintiff’s Motion for a Preliminary Injunction and the

      Memorandum of Law, declarations, and materials filed in support thereof, it is hereby

       ORDERED that Plaintiff’s Motion for a Preliminary Injunction is GRANTED.

Defendants shall immediately rescind the suspension of Plaintiff Karem’s White House hard pass

and restore the pass to him.

       SO ORDERED this ___ day of ______ 2019.

                                                     _____________________________
                                                       United States District Judge
